BIRCH, Circuit Judge,
dissenting, in which HENDERSON, Senior Circuit Judge, joins:
I respectfully dissent. The linchpin of the majority opinion is that the tax at issue in this case is something other than an income tax.1 If the tax at issue is a tax on income, as defined by federal law,2 the judges must *1578pay the $668.00 per year that the county has levied.3 Despite the conclusion of the majority that this tax “may be applied to federal judges only at the risk of interfering with the operation of the federal judiciary,” Maj.Op. at 1572, the independence of the federal judiciary surely will survive such a tax; as Justice Oliver Wendell Holmes (joined by Justice Louis O. Brandéis) observed:
To require a man to pay the taxes that all other men have to pay cannot possibly be made an instrument to attack his independence as a judge. I see nothing in the purpose of [Article III, § 1] of the Constitution to indicate that the judges were to be a privileged class, free from bearing their share of the cost of the institutions upon which their well-being if not their life depends.
Evans v. Gore, 253 U.S. 245, 265, 40 S.Ct. 550, 557, 64 L.Ed. 887 (1920) (Holmes J., dissenting). I continue to maintain that the Jefferson County tax is not a direct tax on the federal judiciary, but is an individualized tax on the earnings of judges and all others subject to the ordinance. Although Article III judges together compose the federal judiciary, they are also citizens of the country, state and localities where they reside. As emphasized by the Supreme Court in O’Malley v. Woodrough, 307 U.S. 277, 59 S.Ct. 838, 83 L.Ed. 1289 (1939):
To suggest that [the income tax] makes inroads upon the independence of judges who took office after Congress had thus charged them with the common duties of citizenship, by making them bear their aliquot share of the cost of maintaining the Government, is to trivialize the great historic experience on which the framers based the safeguards of Article III, § 1. To subject them to a general tax is merely to recognize that judges are also citizens, and that their particular function in government does not generate an immunity from sharing with their fellow citizens the material burden of the government whose Constitution and laws they are charged with administering.
Id. at 282, 59 S.Ct. at 840 (footnote omitted).
There is currently no issue before this court that suggests that the privilege tax in *1579this case discriminates against federal employees. The original panel opinion addressed that issue and concluded that the occupational tax does not discriminate unconstitutionally against federal employees. Jefferson County v. Acker, 61 F.3d 848, 852-53 (11th Cir.1995), vacated and rehearing en banc granted, 73 F.3d 1066 (11th Cir.1996). As noted above, the dispositive issue is whether this tax is an income tax under federal law. In a case addressing the issue of intergovernmental tax immunity the Supreme Court admonished:
[I]n passing on the constitutionality of a state tax “we are concerned only with its practical operation, not its definition or the precise form of descriptive words which may be applied to it.” Lawrence v. State Tax Commission, 286 U.S. 276, 280, 52 S.Ct. 556, 557, 76 L.Ed. 1102. Consequently in determining whether these taxes violate the Government’s constitutional immunity we must look through form and behind labels to substance.
City of Detroit v. Murray Corp. of America, 355 U.S. 489, 492, 78 S.Ct. 458, 460, 2 L.Ed.2d 441 (1958). In this case, the majority concedes that “[t]he district court found”, and “Judges Acker and Clemon do not question”, “that the privilege tax imposes no economic burden on the federal government itself; it is paid by individual federal judges out of their own pockets.” Maj.Op. at 1569; see also Jefferson County v. Acker, 850 F.Supp. 1536, 1544 (N.D.Ala.1994), rev’d, 61 F.3d 848 (11th Cir.1995), vacated and reh’g en banc granted, 73 F.3d 1066 (11th Cir.1996). Yet the majority concludes that the tax at issue is not one on income.
The Supreme Court previously has upheld an analogous ordinance, also denominated as a “license fee” by the state, as a constitutionally sound income tax. Howard v. Commissioners of Sinking Fund, 344 U.S. 624, 73 S.Ct. 465, 97 L.Ed. 617 (1953). In Howard, the City of Louisville, Kentucky, enacted an ordinance collecting a “license tax for the privilege of working in the city, measured by one percent of all salaries, wages and commissions earned in the city.” Id. at 625, 73 S.Ct. at 466. Federal employees working within the jurisdiction of the Navy Department contended that the tax impermissibly functioned as a fee for doing business with the United States. The Supreme Court, however, held that the tax established by the ordinance was an income tax. Quoting the Buck Act, 4 U.S.C. §§ 105-110, the Court stated that an “ ‘income tax’ means any tax levied on, with respect to, or measured by, net income, gross income, or gross receipts.” Id. at 628, 73 S.Ct. at 467. Although the state court had held that the tax was not an income tax, the Court declared:
[T]he right to tax earnings within the area was not given Kentucky in accordance with the Kentucky law as to what is an income tax. The grant was given within the definition of the Buck Act, and this was for any tax measured by net income, gross income, or gross receipts.... We hold that the tax authorized by this ordinance was an income tax within the meaning of the federal law.
Id. at 628-9, 73 S.Ct. at 468 (emphasis in original). It seems to me that the Supreme Court’s reasoning and disposition in Howard are very instructive, if not binding, with respect to this ease. The majority attempts to minimize the precedential force of Howard by distinguishing employees of a naval ordinance plant who “can be viewed as separate entities from the federal government when performing their duties” from federal judges because the latter are “ ‘intimately connected with the exercise of a power or the performance of a duty by the Government.’ ” Maj. Op. at 1576 (quoting United States v. New Mexico, 455 U.S. 720, 738, 102 S.Ct. 1373, 1383, 71 L.Ed.2d 580 (1982)). In Howard, however, the Supreme Court explicitly concluded that the tax in question — which was defined in terms identical to the tax at issue in this case — was an income tax within the meaning of the Buck Act. 344 U.S. at 628, 73 S.Ct. at 468. The Court’s finding that the tax was an income tax under the Buck Act was inextricably linked to its conclusion that individuals working in a federal area within Louisville were subject to the tax. I believe that the Buck Act and the Supreme Court’s interpretation thereof compel the conclusion that the Jefferson County tax, which is by its terms indistinguishable from the tax described in Howard, is an income tax to *1580which federal judges in Jefferson County are subject.
The majority, relying principally on Alabama’s characterization of the tax and distinguishing Howard in a manner that fails to explain the Supreme Court’s equation of a license occupation tax with an income tax, concludes that “[i]n substance, the privilege tax does not tax the receipt of income.” Maj. Op. at 1570. Focusing on two provisions of the ordinance, the majority concludes that the “tax does not merely tax the receipt of income.” Id. (emphasis added). First, the majority notes that the tax is levied not only on income received but also on income that one is entitled to receive. This tax concept is certainly not novel in the realm of income taxation, either state or federal. See In re Kochell, 804 F.2d 84, 85 (7th Cir.1986) (stating that “in tax law a payment attributable to a person’s earnings that bypasses him and goes to his designees is taxed as a payment to him”); Bank of Coushatta v. United States, 650 F.2d 75, 77 (5th Cir. Unit A 1981) (noting that “[a] taxpayer is considered in constructive receipt of income if it is available to him without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is made, and the Commissioner will assess taxes on the basis of this income....”) The majority posits that this provision demonstrates that “the ordinance is concerned with ensuring that work is taxed regardless of whether income from the work is actually received.” Maj.Op. at 1570. While such an explanation is not incredible, it is more likely that the traditional and typical rationale for the taxation of entitlement to income noted above is more plausible.
The majority concludes that because the ordinance exempts persons paying license fees to Jefferson County or to the State of Alabama, it “makes sense only if the ordinance aims to ensure that a license fee is paid to some unit of government for all work performed in Jefferson County.” Id. An equally plausible explanation is that the exemption exists to prevent double taxation of wage earners in that jurisdiction — particularly when the other qualifying fees may also be computed on the receipt or entitlement from wage or fee income. The deduction or exemption of state and local taxes relative to each other or to federal taxable income is a familiar tax mechanism. See 26 U.S.C. § 164(a)(1), (2) and (3) (1988) and Ala.Code § 40-18-15 (1993).
If the burden or interference of the tax is not economic,4 what is it? The majority informs us that the complaining judges refuse to pay the tax “because the tax purports to be a precondition to the lawful performance of their federal judicial duties”, Maj.Op. at 1569 (emphasis added), and holds “that a federal judge is a federal instrumentality when the taxed activity is the judge’s performance of judicial duties”. Id. at 1572. Nowhere in the opinion do we find an explanation of just how this declaration of lawful precondition “impedes” or “burdens” the performance of any judicial duties. To paraphrase a popular question posed during the 1980’s in fast food advertising: ‘Where is the ‘burden’ ”? Aside from offending the sensibilities of these affected judges and arousing a sense of apprehension, the ordinance is a paper tiger. As the majority concedes, “Alabama law does not appear to provide criminal sanctions for violating county ordinances requiring the payment of privilege taxes.” Maj.Op. at 1565. While one can appreciate that these judges, honorable men and women sworn to uphold the law, may feel uncomfortable acting “unlawfully” as the ordinance “purports” to characterize their work in the absence of payment of the tax, is that the degree of impediment or burden required to invoke application of the intergovernmental *1581tax immunity doctrine and the Supremacy Clause of the United States Constitution? I doubt it. The burden or impediment, to the extent that one exists in this case is, at best, de minimis or ephemeral.
Appendix
BY THE COURT:
ON RECUSAL
We accepted the Appellee’s suggestion for rehearing en banc of this case to determine the validity, as applied to Article III judges, of a Jefferson County tax imposed on persons working in the County. Given the nature of the controversy, we, at the outset, had to decide whether some or all judges of this Court are disqualified from the case, where nine of the en banc panel’s twelve judges have sat in Jefferson County at least one day — and some a few days more. We also faced the fact that, though this court has no immediate sittings planned for Jefferson County, all of its judges could be sent to do judicial work in Birmingham (which is in Jefferson) in the future. Counsel for the County, however, represented at oral argument that the county has “never” attempted to collect the tax from a federal judge with no chambers in Jefferson County. And, no judge of this Court now keeps chambers in Jefferson County. Nor does this Court maintain a courtroom for its use in Jefferson County.
Appellees included in their Certificate of Interested Persons this phrase: “each Judge of the United States Circuit Court of Appeals for the Eleventh Circuit who has within the last five years performed or may perform any work or duties relating to the judicial function at any office or other location within Jefferson County, Alabama.”1 No motions to recuse have been presented. This listing might be construed as a suggestion of recu-sal; but in any event, whether 28 U.S.C. § 455 requires recusal is an issue that judges are required to resolve on their own motion. See Phillips v. Joint Legislative Committee on Performance and Expenditure Review of State of Mississippi, 637 F.2d 1014, 1020 n. 6 (5th Cir. Unit A 1981). Because the integrity of the judiciary is in issue, moreover, the issue should be resolved “at the earliest possible opportunity.” Union Carbide Corp. v. U.S. Cutting Service, Inc., 782 F.2d 710, 712 (7th Cir.1986).
Whether a judge is disqualified, that is, must not take part in deciding a case, is a question of law. See McCuin v. Texas Power & Light Co., 714 F.2d 1255, 1260 (5th Cir.1983). Title 28 U.S.C. § 455 requires recusal whenever a judge’s impartiality “might reasonably be questioned,” id. § 455(a), or when he “has a financial interest in the subject matter in controversy ... or any other interest that could be substantially affected by the outcome of the proceeding.” Id. § 455(b)(4). The statute defines “financial interest” to mean “ownership of a legal or equitable interest, however small ... in the affairs of a party_” Id. § 455(d)(4).
The Ordinance may arguably authorize Jefferson County to compel the payment of half of one percent of the income received for those days worked in the County. So, for example, for those judges who sat in Birmingham on 9 October 1990 — the last day the Court of Appeals has sat in Birmingham and the only day most of our judges have sat in Jefferson County — the Ordinance might mean they could be assessed for half of one percent of 1/365 of their salary for 1990, which comes to roughly a dollar and a half. We doubt the reasonable observer would think the integrity of federal judges could be bought so cheaply.
We looked at the two potential “interests” of the court’s judges, in accordance with 28 U.S.C. § 455(b)(4) — financial interests and “other” interests. Considering the statutory definition of “financial interest,” the term may be totally inapplicable here; but we do not rely on a strict reading. In In re New Mexico Natural Gas Antitrust Litigation, 620 F.2d 794, 796 (10th Cir.1980), the court wrote these words:
*1582We agree with the Fourth Circuit’s determination that a remote, contingent benefit, such as a possible beneficial effect on future utility bills, is not a “financial interest” within the meaning of the statute. It is an “other interest,” requiring disqualification under a “substantially affected” test.
Id. (citing In re Virginia Elec. & Power Co., 539 F.2d 357 (4th Cir.1976)). That case involved an antitrust claim alleging that various oil companies were fixing the price of natural gas at the well head. Relief was sought, among other things, on behalf of a class of residential customers in New Mexico where all the federal judges of the District of New Mexico resided. The Tenth Circuit held that the possible beneficial effect on the future utility bills of those judges was a remote and contingent benefit and, thus, was no “financial interest.” Rather, the interest was an “other interest” which would require disqualification only if the interest “could be substantially affected by the outcome of the proceeding.” The possible beneficial effect on future rates was found to be remote and contingent, because, among other things, the rate setting agency might not pass on the cost savings to consumers. Accord In re Virginia Elec. & Power Co., 539 F.2d 357, 366-67 (4th Cir.1976).
We agree with the Tenth and Fourth Circuits that the term “financial interest” is limited to direct interests and does not include remote or contingent interests. We believe that the judges’ interest in this case is even more remote and contingent than in the Tenth and Fourth Circuit cases. Jefferson County has represented that its tax has never been assessed against a federal judge without chambers in Jefferson County, and no judge of this Court maintains chambers in Jefferson County. Some judge of this Court might occasionally sit in Jefferson County as a member of a three-judge district court; but these duties are not common. Moreover, the possibility that a particular judge of this Court will be specially assigned in the future to hear a case in Jefferson County is wholly speculative. Considering the low expectancy — regardless of how this case might be decided — that the tax will be assessed against judges who have no chambers or courtroom in Birmingham, we have concluded that the judges of this Court have no “financial interest” in the subject matter in controversy in this case.
Having determined that the judges’ interest in this case is not a “financial interest,” but is an “other interest,” disqualification is required only if the interest “could be substantially affected by the outcome of the proceeding.” We readily conclude that this provision does not require recusal. It is unlikely that the tax will ever be assessed against a judge of this Court because none have chambers in Jefferson County. And even if the tax were assessed against nonresident judges, we do not believe the “substantially affected” standard would be satisfied. Special assignments to sit in Birmingham are uncommon, and any such assignment would probably be of short duration and thus give rise to a de minimis tax.2
Our conclusion and reasoning is supported by opinions of the Codes of Conduct Committee of the Judicial Conference of the United States. The committee has interpreted language in the Code of Conduct for United States Judges in a similar way (the Code’s words track closely the financial interest language of section 455). See generally Union Carbide Corp. v. U.S. Cutting Service, Inc., 782 F.2d 710, 715 (7th Cir.1986) (“In matters of judicial ethics we are bound to give some weight to the view of the committee of judges that the Judicial Conference of the United States has established to advise federal judges on ethical questions.”). In its Adviso*1583ry Opinion No. 62, the committee advised that a judge should recuse from a case involving a utility to which he was a ratepayer only if he stood to receive savings that “might reasonably be considered substantial.” The committee has also advised, in the same context, that a potential billing increase of “60 cents per month as of 1984 plus normal increases is not considered substantial.” Guide to Judiciary Policies and Procedures, Vol. II, Ch. V, Compendium § 3.1-7[1](e) (1995).
Our decision to go forward with deciding the ease was confirmed by the “rule of necessity,” which rule “requires that “where all are disqualified, none are disqualified.’” In re City of Houston, 745 F.2d 925, 930 n. 9 (5th Cir.1984) (quoting Pilla v. American Bar Ass’n, 542 F.2d 56, 59 (8th Cir.1976)). See generally United States v. Will, 449 U.S. 200, 217-19, 101 S.Ct. 471, 482, 66 L.Ed.2d 392 (1980) (section 455 was not intended to abridge rule of necessity). Applying the rule, this court has held that where a case is framed as one that “involves important Article III concerns” of interest to “all Article III judges, wherever located,” the rule of necessity instructs judges to refrain from recusal. In re Petition to Inspect & Copy Grand Jury Materials, 735 F.2d 1261, 1266 (11th Cir.1984). Also, this court held in Duplantier v. United States, 606 F.2d 654, 662-63 (5th Cir.1979) (considering constitutionality of Ethics in Government Act provisions requiring filing of personal financial reports by judges), that where all members of the judiciary have some interest in the outcome, none are disqualified, even if the levels of interest of individual judges vary somewhat. See id. at 662 (noting specific characteristics of interest of judges who had already filed reports). Every United States circuit judge in the country is eligible to be sent to Jefferson County to do judicial work. See 28 U.S.C. § 291 (assignment of circuit judges); see also id. § 292 (assignment of district judges). So, this case is one that involves concerns of some importance to Article III judges everywhere.3 Thus, recusal by any one judge of this court would be contrary to the rule of necessity.
Also relevant to the recusal decision and to the application of the rule of necessity was the hardship to the participants and hindrance to judicial economy that would have resulted from a recusal en masse. In City of Houston, 745 F.2d at 931 n. 9, the court noted that recusal was inappropriate when viewed in the light of the “impracticality and unnecessary hardship that would result from recusal where the grounds are tenuous at best....” Id. (citations omitted); see also id. (noting relevance of “great inconvenience to the counsel, parties, or judge”) (internal quotation marks and citations omitted). Here, recusal would have been especially impractical, because it would have entailed empaneling an entire en banc court of judges sitting by designation, an event for which we can find no clear precedent and which raises some jurisprudential questions.4
Because we have no interest, financial or other, that requires disqualification under the *1584circumstances and because disqualification under the circumstances would also be contrary to the rule of necessity, we concluded that no member of this court was required to recuse.
ALL THE JUDGES CONCUR IN THE OPINION ON RECUSAL.

. Throughout the majority opinion. Judge Cox is steadfast and candid in acknowledging that should this tax be a tax on income, it would not run afoul of the Supremacy Clause and the intergovernmental tax immunity doctrine predicated thereon, to wit:
But ”[t]he theory ... that a tax on income is legally or economically a tax on its source [was] no longer tenable” after [James v.] Dravo [Contracting, 302 U.S. 134, 58 S.Ct. 208, 82 L.Ed. 155 (1937)]. [Graves v. New York ex rel. O’Keefe, 306 U.S. 466] at 480, 59 S.Ct. [595] at 598, 83 L.Ed. 927 [(1939)].
Maj.Op. at 1568.
If Jefferson County is correct that, despite being labeled a "license fee," the privilege tax amounts to an income tax, then it constitutionally may be applied to Judges Acker and Clem-on under O'Keefe.
Id. at 1569.
We accept that a federal judge is not an instrumentality of the federal government when the activity being taxed is the judge's receipt of income. A judge may be no more intimately connected with the federal government when receiving income than the federal employee in O’Keefe. The taxation of a federal judge's income may interfere with the functions of government no more than the taxation of any other federal employee's income.
Id. at 1571-72.
Congress ... enacted the provision [4 U.S.C. § 111, The Public Salary Act] consenting to state and local taxation of federal employees' compensation, effectively codifying the result in O’Keefe. [Davis v. Michigan Dept. of Treasury, 489 U.S. 803 at 812, 109 S.Ct. 1500 at 1506, 103 L.Ed.2d 891 (1989)].
Id. at 1574.
We discern no congressional intent to consent to state taxes that in substance are not taxes on income. Thus, we interpret "taxation of pay or compensation for personal service," 4 U.S.C. § 111, to refer to state taxes on income.

Id.

We agree that the Buck Act's [4 U.S.C. §§ 106-110] definition of “income tax” encompasses the privilege tax.
Id. at 1575.


. In United States v. City of Pittsburgh, 757 F.2d 43, 47 (3d Cir.1985), the Third Circuit, in adjudicating a challenge by the United States to the taxation of an official court reporter working in the federal district court (whom the panel found to be an officer of the court), observed:
The United States contends, however, that section 111 does not apply because the City’s tax is not a tax on compensation. It argues that the section applies only to income taxes, and that because the business privilege tax is not a net income tax, it is not tax on compensation within the meaning of section 111. For support, it cites F.J. Busse Co. v. City of Pittsburgh, 443 Pa. 349, 353, 279 A.2d 14, 16 n. 1 (1971), which held that the City's business privilege tax is not an earned income tax under Pennsylvania law. However, the question of whether Congress consented to the imposition of the business privilege tax is a question of Congressional intent, and therefore determined with reference to federal law. See Howard v. Comm'rs of the Sinking Fund, 344 U.S. 624, 628-29, 73 S.Ct. 465, 467-68, 97 L.Ed. 617 (1953) (determination of what is an income tax under the Buck Act is a question of federal law).
Congress, in enacting section 111, intended that "[federal employees] should contribute to the support of their State and local governments, which confer upon them the same privileges and benefits which are accorded to persons engaged in private occupations.” S.Rep. *1578No. 112, 76th Cong. 1st Sess. 4 (1939). A broad reading of the meaning of “taxation on ... compensation” would comport with that intent. Further, in enacting the Public Salary Tax Act of 1939, Congress was aware that the states used a variety of forms of income taxes, including gross income taxes and occupational taxes. S.Rep. No. 112, 76th Cong. 1st Sess. 6-10 (1939). In this case, the City's tax is clearly a tax on gross receipts or gross income from the fees. We believe that the City's business privilege tax in this case is within the language and intent of section 111.
* # * *
We therefore hold that if there were any federal constitutional immunity from the imposition of the Cily's business privilege tax on a federal court reporter’s transcript fee income, that immunity was waived by Congress,
(emphasis added). The majority opinion attempts to distinguish this case from the instant case in footnote 19 on page 1574 of its opinion.
The majority professes not to be bound by the Alabama Supreme Court's McPheeter v. City of Auburn, 288 Ala. 286, 259 So.2d 833 (1972) conclusion that the privilege tax is not an "income tax,” Maj.Op. at 1570, yet, in the next sentence the majority asserts "... if the state court’s determination is a reasonable interpretation of the ordinance, we deem it conclusive. See Gurley v. Rhoden, 421 U.S. 200, 208, 95 S.Ct. 1605, 1610 [, 44 L.Ed.2d 110] (1975)." However, Gurley had nothing to do with the determination of whether a state tax was an income tax for the purpose of federal law. Moreover, the Supreme Court expressly accorded great weight to the state court’s findings regarding the legal incidence of a state tax strictly within the context of state law. Gurley, 421 U.S. at 208, 95 S.Ct. at 1610.


. The annual salary of a federal district judge is established by law and is currently $133,600. See 28 U.S.C. §§ 135, 461 (1993). Applying the one-half percent privilege tax, an annual tax of $668.00 would result. It is indeed sobering to reflect upon the expenditure of taxpayers’ dollars involved in the resolution of the issue before this court. The legal fees and time expended by Jefferson County in order to recover these relatively paltry amounts should be distressing enough to that county's citizens. However, considering the expenditure of federal judicial resources (a district judge’s initial consideration, a three-judge panel of this court, and now an en banc consideration by twelve judges of our court) one can only wonder if the principle at issue here is really all that significant. Common sense whispers to me that this is the classic tempest in a teapot involving more the clash of powerful egos rather than powerful principles. The outcome of this issue may dent the coffers of Jefferson County or a few federal judges but will speak little to the separation-of-powers principle used to justify this considerable expenditure of public resources.


. See Computation of the tax set out in footnote 3 of this dissent. Recall that the district court found as a matter of fact that the privilege tax imposes no "monetary (economic) burden on the Federal Government itself.” Acker, 850 F.Supp. at 1544. Moreover, there has been no analysis of facts or finding by the district court relative to the judges' contention that "the ordinance’s onerous time-keeping and return requirements burden the federal judicial function.” Maj.Op. at 1567. Stated differently, there is nothing in the record before us to establish or substantiate any such conclusion. Moreover, this ordinance’s record-keeping and return requirements appear to be no more onerous than those commonly associated with paying one’s federal and state income taxes.


. The significance of the five-year figure is unclear. We assume, for purposes of this opinion only, that no statute of limitations has run that would prevent the collection of taxes imposed based on the 9 October 1990 en banc sitting, in which most of the present Court heard argument in Jefferson County.


. For the same reasons, we also conclude that no one could reasonably question the impartiality of the judges of this Court. We also have considered whether non-financial interests in the case's outcome might require recusal of judges. We concluded that the potential administrative burdens and intrusiveness of the Ordinance (again viewed against the likelihood of no tax ever being assessed against a judge now on this court) did not require recusal. For cases finding no need to recuse for non-financial interests tied to the Article III function, see In re Petition to Inspect & Copy Grand Jury Materials, 735 F.2d 1261, 1266 (11th Cir.1984); Duplantier v. United States, 606 F.2d 654, 662-63 (5th Cir.1979).


. The principles involved in this case also might affect the application of other taxes to which other federal judges in other places are subject. See In re Pet. To Inspect & Copy Grand Jury Materials, 735 F.2d 1261, 1266-67 (11th Cir.1984) (applying rule of necessity where principles of law involved in case are of substantial interest to all Article III judges).


. For background, see United States v. Nixon, 827 F.2d 1019, 1021 (5th Cir.1987); see also Matter of Skupniewitz, 73 F.3d 702, 705 (7th Cir.1996); Martinez v. Winner, 778 F.2d 553, 555 n. 1 (10th Cir.1985), vacated on other grounds, Tyus v. Martinez, 475 U.S. 1138, 106 S.Ct. 1787, 90 L.Ed.2d 333 (1986).
Our conclusion for this case would be the same even if it were plainly lawful to empanel an en banc court for this Circuit composed of non-disqualified judges drawn exclusively from other circuits; the rule of necessity has been applied, by one court at least, even where fewer than all judges of a single district court would be disqualified. See City of Houston, 745 F.2d at 931 n. 9 (applying the rule of necessity where "no resident Houston district judge would be qualified if [the' pertinent district judge] were held to be disqualified;” district included cities in which district judges were resident other than Houston).